Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 1 of 30




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

   UNITED STATES OF AMERICA, and        )
   THE OSAGE MINERALS COUNCIL,          )
                                        )
                Plaintiffs,             )
                                        )
   vs.                                  )     Case No. 14-CV-704-GKF-JFJ
                                        )
   OSAGE WIND, LLC;                     )
   ENEL KANSAS, LLC; and                )
   ENEL GREEN POWER NORTH               )
   AMERICA, INC.,                       )
                                        )
                Defendants.             )


                         DEFENDANTS’ THIRD MOTION
               TO COMPEL AGAINST THE OSAGE MINERALS COUNCIL


    Ryan A. Ray, OBA #22281                 Lynn H. Slade, pro hac vice
    NORMAN WOHLGEMUTH, LLP                  Sarah M. Stevenson, pro hac vice
    3200 Mid-Continent Tower                Dominic A. Martinez, pro hac vice
    401 South Boston Avenue                 MODRALL, SPERLING, ROEHL,
    Tulsa, OK 74103                         HARRIS & SISK, P.A.
    918-583-7571                            Post Office Box 2168
    918-584-7846 (facsimile)                Albuquerque, NM 87103-2168
                                            505-848-1800
                                            505-848-9710 (facsimile)

    Thomas J. McCormack, pro hac vice       Of Counsel:
    Robert Kirby, pro hac vice              Robin D. Ball (Los Angeles Office), pro hac
    NORTON ROSE FULBRIGHT US LLP            vice
    1301 Avenue of the Americas             Robert D. Comer (Denver Office), pro hac
    New York, NY 10019                      vice
    212-318-3000                            NORTON ROSE FULBRIGHT US LLP
    212-318-3400 (facsimile)

                                        ATTORNEYS FOR DEFENDANTS,
                                        OSAGE WIND, LLC, ENEL KANSAS, LLC
                                        AND ENEL GREEN POWER NORTH
                                        AMERICA, INC.
   Dated: August 19, 2021
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 2 of 30




                                                       TABLE OF CONTENTS

   BACKGROUND .............................................................................................................................1

   PROCEDURAL ISSUES IN THIS CASE ......................................................................................2

   DISPUTED DISCOVERY ISSUES ................................................................................................2

      I.     OBJECTIONS ON RELEVANCE GROUNDS ................................................................. 2

      II.    OBJECTIONS ON PRIVILEGE GROUNDS .................................................................... 6

   CERTIFICATION OF CONFERENCE ........................................................................................11

   ARGUMENT AND AUTHORITIES ............................................................................................11

      I. THE OMC IMPROPERLY INSTRUCTED CHAIRMAN WALLER NOT TO
      ANSWER QUESTIONS ON RELEVANCE GROUNDS....................................................... 11

      II. THE OMC IMPROPERLY INSTRUCTED CHAIRMAN WALLER NOT TO
      ANSWER QUESTIONS ON ATTORNEY-CLIENT PRIVILEGE GROUNDS.................... 18

      III. THE OMC IMPROPERLY INSTRUCTED CHAIRMAN WALLER NOT TO
      ANSWER QUESTIONS ON DELIBERATIVE PROCESS PRIVILEGE GROUNDS ......... 22

   CONCLUSION AND REQUESTED RELIEF .............................................................................24




                                                                      ii
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 3 of 30




                                                    TABLE OF AUTHORITIES

                                                                                                                             Page(s)

   Cases

   In re CCA Recordings 2255 Litig. v. United States
       337 F.R.D. 310 (D. Kan. 2020)................................................................................................20

   CGC Holding Co. LLC v. Hutchens
     No. 11-cv-01012-RBJ-KLM, 2016 WL 11691829 (D. Colo. Apr. 28, 2016) .........................18

   Cherokee Nation v. Salazar
      986 F. Supp. 2d 1239 (N.D. Okla. 2013) ...........................................................................22, 23

   Ctr. for Biological Diversity v. Norton
       336 F. Supp. 2d 1155 (D.N.M. 2004) ......................................................................................22

   D.J. Simmons, Inc. v. Broaddus
      No. CIV 99-1105 2000 WL 36739814 (D.N.M. June 21, 2000) .............................................11

   Davilla v. Enable Midstream Partners, L.P.
      913 F.3d 959 (10th Cir. 2019) ...............................................................................12, 13, 15, 16

   In re Foster
       188 F.3d 1259 (10th Cir. 1999) ...............................................................................................19

   FrangranceNet.com, Inc. v. FragranceX.com, Inc.
      No. CV 06-22, 25 (JFB) (AKT) 2007 WL 9710244 (E.D.N.Y. Aug. 28, 2007) ....................17

   Hinsdale v. City of Liberal, Kan.
      961 F. Supp. 1490 (D. Kan.), aff’d, 981 F. Supp. 1378 (D. Kan. 1997) ..................................21

   Linnebur v. United Tel. Ass’n
      No. 10-1379-RDR 2012 WL 1183073 (D. Kan. Apr. 9, 2012) ...............................................20

   MacNamara v. City of New York
     No. 04 Civ. 9612(KMK)(JCF) 2007 WL 755401 (S.D.N.Y. Mar. 14, 2007),
     adhered to on reconsideration, 2007 WL 3196295 (S.D.N.Y. Oct. 30, 2007) .......................23

   New Jersey v. Sprint Corp.
      258 F.R.D. 421 (D. Kan. 2009)....................................................................................19, 20, 21

   Resol. Tr. Corp. v. Dabney
      73 F.3d 262 (10th Cir. 1995) ...................................................................................................11

   Roe v. Cath. Health Initiatives Colo.
      281 F.R.D. 632 (D. Colo. 2012) ..............................................................................................19

                                                                    iii
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 4 of 30




   S.E.C. v. Kovzan
       2013 WL 647300 No. 11-2017-JWL (D. Kan. Feb. 21, 2013) ................................................23

   Saunders v. City of Chicago
      No. 12 C 9158, 2015 WL 4765424 (N.D. Ill. Aug. 12, 2015) .................................................24

   Stewart v. Dep’t of Interior
      554 F.3d 1236 (10th Cir. 2009) ...............................................................................................22

   Strand v. Usana Health Sciences, Inc.
       No. 2:17-cv-00925-HCN-JCB, 2021 WL 3055608 (D. Utah July 20, 2021) .........................21

   Trentadue v. Integrity Comm.
      501 F.3d 1215 (10th Cir. 2007) ...............................................................................................22

   Trujillo v. Town of Taos
      No. Civ. 08-0661 2009 WL 10700041 (D.N.M. Jan. 15, 2009) .............................................20

   U.S. Fire Ins. Co. v. Bunge N. Am., Inc.
      No. 05-2192-JWL-DJW, 2007 WL 1531846 (D. Kan. May 25, 2007) ...................................17

   United States v. Johnston
      146 F.3d 785 (10th Cir. 1998) .................................................................................................19

   Upjohn Co. v. United States
      449 U.S. 383 (1981) .................................................................................................................20



   Court Rules and Federal Regulations

   Fed. R. Civ. P. 30(c)(2) ......................................................................................................11, 12, 18

   Fed. R. Civ. P. 37(a)(1) ..............................................................................................................1, 11

   Fed. R. Civ. P. 37(a)(3)(B)(i) ...........................................................................................................1

   Fed. R. Civ. P. 26(b)(5)(A) ............................................................................................................19

   LCvR 37.1 ..................................................................................................................................1, 11

   25 C.F.R. § 211 ..........................................................................................................................1, 13

   25 C.F.R. § 214 ....................................................................................................................1, 13, 15




                                                                          iv
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 5 of 30




          In accordance with Fed. R. Civ. P. 37(a)(3)(B)(i) and LCvR 37.1, Defendants, Osage Wind,

   LLC, Enel Kansas, LLC, and Enel Green Power North America, Inc. (collectively “Defendants”

   or “Osage Wind”) respectfully request that the Court enter an Order requiring the Intervenor-

   Plaintiff, the Osage Minerals Council (“OMC”), to reopen the deposition of OMC Chairman

   Everett Waller for a period of three hours and directing the OMC’s counsel not to give instructions

   not to answer on improper grounds.

          During Chairman Waller’s August 5, 2021 deposition, the OMC’s counsel improperly

   instructed the deponent not answer numerous deposition questions, including blanket instructions

   not to answer any questions implicating events prior to the commencement of this action and on

   unsupportable grounds of attorney-client and deliberative process privilege, including highly

   relevant questions regarding remedies and whether “[d]efendants knew or should have known that

   they were required to comply with the express provisions of 25 C.F.R. § 211 or 25 C.F.R. § 214.”

   Dkt. # 171 at 3. Counsel for the OMC’s instructions not to answer were improper because they

   were asserted on grounds of “relevance” and a misguided belief that the Court had already barred

   any discovery concerning events pre-dating the filing of the Complaint on November 21, 2014,

   and also included numerous invocations of both the attorney-client privilege and deliberative

   process privilege with regard to mere factual questions and without proper foundation.

                                             BACKGROUND

          Defendants adopt and incorporate herein the “Background section,” and any accompanying

   exhibits, of Defendant Osage Wind, LLC’s First Motion to Compel the United States, Dkt. # 177

   (Aug. 12, 2020), and Defendants’ First Motion to Compel Against the Osage Minerals Council,

   Dkt. # 179 (Aug. 18, 2020).
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 6 of 30




                                   PROCEDURAL ISSUES IN THIS CASE

           Defendants adopt and incorporate herein paragraphs 14 through 30 of the “Procedural

   Issues in this Case” section, and any accompanying exhibits, of Defendant Osage Wind, LLC’s

   First Motion to Compel the United States, Dkt. # 177 (Aug. 12, 2020), and paragraphs 1 through

   15 of Defendants Osage Wind, LLC’s and Enel Kansas LLC’s Second Motion to Compel Against

   the Osage Minerals Council, Dkt. # 261 (Aug. 19, 2021).

                                     DISPUTED DISCOVERY ISSUES

           The deposition of Everett Waller on August 5, 2021, is the subject of this motion.

   Defendants’ counsel Thomas McCormack deposed Chairman Waller, the OMC’s counsel Wilson

   Pipestem represented the deponent and Stuart Ashworth represented the United States. A copy of

   relevant excerpts from the deposition transcript (“Tr.”) is attached hereto as Exhibit A. The

   objections are categorized by whether they improperly instruct Chairman Waller not to answer on

   grounds of relevance or privilege. The specifically disputed instructions not to answer are as

   follows (“Q” refers to Mr. McCormack and “A” refers to Chairman Waller):

      I.      OBJECTIONS ON RELEVANCE GROUNDS

   Tr. 76:11-22

   Q: You recognize that, and I know that we walked through this earlier today, and I was
   appreciative of your patience with me, that your knowledge of what’s been going on at the OMC
   really goes back to 2010 before you were actually on the council, and you know there was a lawsuit
   brought by the OMC to try to stop the development of the wind farm on the theory that it would
   interfere with the development of oil and gas, right?

   Mr. Pipestem: Objection. I’m instructing the witness not to answer. This involves facts pre-
   existing the filing of this lawsuit, so I’m instructing the witness not to answer.

   Tr. 90:6-17

   Q: So to the extent you’ve had conversations with the Osage Minerals Council prior to the filing
   of this lawsuit on the subject of whether or not Osage Minerals Council should generally oppose
   the development of renewable energy projects such as wind farms anywhere in Osage County,
   please tell me what those communications are?

                                                   2
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 7 of 30




   Mr. Pipestem: Objection. For the reasons I stated earlier, the Court has ruled that information
   regarding communications prior to the filing of this lawsuit are irrelevant and, therefore, based on
   that court order, I’m instructing the witness not to answer.

   Tr. 110:12-111:22

   Q: I’m going to ask the question again. Did you understand in 2010 when you were working on
   behalf of the chief at that time that one of your jobs was to inform the chief so that he could
   properly exercise his authority constitutionally under Article 15?

   Mr. Pipestem: Objection. I’m instructing the witness not to answer the question for the reasons
   I’ve given before.

   Q: Okay, I want to get that on the record. Is your view that anything that happened before the date
   of this Complaint is off-limits for this witness?

   Mr. Pipestem: I’ll let you interpret the Court’s order any way you want to. I think your
   interpretation is wrong.

   Q: I’m not asking that. I’m asking what your instruction is so that I don’t waste a lot of time in
   this deposition. If your view is that anything that happened prior to the date of the lawsuit,
   November 2014, is not something I can ask about, then please state that on the record so I
   understand exactly where you’re coming from.

   Mr. Pipestem: I have restated it over and over and over again. I don’t know how much more
   clear I can be about it. I have stated that over and over again.

   Q: Okay, I got it. So you’re saying that this witness will not be allowed to answer any questions
   having to do with any subject matter prior to the date of this lawsuit in November of 2014?

   Mr. Pipestem: Related to this lawsuit, that’s right. You asked him questions about—a number of
   questions about his educational background, his employment history. Of course I allowed those
   questions. But consistent with the Court’s orders, you are not permitted to ask irrelevant questions
   when there is a court order that has determined that that’s the case.

   Tr. 137:17-138:4

   Q: Well, let me ask you this. I know, again and again, we can walk through all these minutes
   because I’ve seen them, but we know that in 2013 when the first communications were made with
   my client about—

   A: Yes

   Q: —whether or not there was a mineral element to this, that the BIA struggled with whether
   there actually was and said that they were struggling with whether there was. Do you remember
   that part of this?



                                                    3
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 8 of 30




   Mr. Pipestem: Objection. I’m instructing the witness not to answer the question. It involves a—
   you cited something in 2013 prior to bringing this litigation. I’m instructing the witness not to
   answer.

   Tr. 138:8-139:7

   Q: And that is in 2013 you understood that the BIA wasn’t sure whether or not there was a
   minerals component to what the wind farm was doing. Is that fair from your observations of what
   was going on at that time?

   Mr. Pipestem: Again, I’m going to instruct the witness not to answer. I’m objecting not only on
   the basis of—well, the Court has ordered that that information is not relevant to this case. So
   again, I’m instructing Chairman Waller not to answer the question.

   Q: And I’m going to make my record clear, too. I’m talking about my client’s good faith, and
   you have been doing an immense amount of discovery on that subject matter. That goes—and our
   regulatory person was inquired about everything that went back to 2011 because that goes to my
   client’s good faith, and I’m entitled to inquire about my client’s good faith. I’m not doing anything
   about any alleged bad faith. I’m asking Mr. Waller, who was familiar with all the issues at the
   time, whether or not there was a struggle even within the BIA in 2013 as to whether or not mineral
   rights would be implicated by this wind farm. Is that a fair question?

   Mr. Pipestem: Objection. I’m instructing the witness not to answer for the reasons of irrelevance
   based on the Court’s order.

   Tr. 139:11-24

   Q: I know that there are—there are minutes in which the BIA Superintendent Phillips comes and
   discusses these issues. Do you remember that issue, that is, whether or not the BIA was having
   difficulty deciding whether or not there was a mineral element to this wind farm?

   Mr. Pipestem: Objection. For the reasons stated before, I’m instructing the witness not to answer
   the question.

   Q: Do you understand why my client might have in good faith concluded that there was not a
   mineral element to the building of this facility?

   Mr. Pipestem: Objection. For the same reasons stated, I’m instructing the witness not to answer.

   Tr. 140:4-141:11

   Q: Do you understand why it is my client might have in good faith believed that there was not a
   mineral consequence to the development of the wind farm on the 8400 acres?

   Mr. Pipestem: For the reason stated repeatedly in this deposition, I’m instructing the witness not
   to answer the question.



                                                    4
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 9 of 30




   Q: Was there a doubt in your mind, Mr. Waller, at any time in the 2013-2014 period as to whether
   or not there was a mineral aspect to the project that my client was engaged in on the 8400 acres?

   Mr. Pipestem: Objection. For the reasons stated, I’m instructing the witness not to answer the
   question.

   Q: Did you have discussions with other members of the Osage Minerals Council in the 2013-2014
   period as to whether or not there was indeed a minerals element to the construction project that
   Osage Wind was building on the 8400 acres?

   Mr. Pipestem: Objection. I’m instructing the witness not to answer the question on the basis of
   relevance as determined by the Court and because of privilege.

   Q: Well, it’s now 2021 and we’re here talking about this lawsuit, and on any basis between 2014,
   the date that the lawsuit began. and today, have you at least considered the prospect that my client
   was acting in good faith when it concluded it did not have a mineral element to the construction
   of the wind farm on the 8400 acres?

   Mr. Pipestem: For the reasons stated, I’m objecting on the basis of relevance as determined by
   the Court. I’m instructing the witness not to answer.

   Tr. 144:11-146:5

   Q: Welcome back, Mr. Waller. Just quickly, and I have spoken to counsel for the OMC in the
   break, and the next section of this deposition was intending to walk through relevant OMC minutes
   and events that led up to the dispute and then ultimately resulted in a lawsuit filed on November
   21, 2014, which is the lawsuit that we’re in currently. In light of the—in light of the position taken
   by counsel for the OMC that he is not going to allow any questions on these subject matters to be
   answered in the timeframe prior to November 21, 2014, I said that I would simply preserve my
   objection to that instruction and pick up on November 21, 2014, with a full reservation of rights,
   so that’s what I’m going to do. Counsel, I’m happy to have any additional statements you may
   wish to make on the record at this point.

   Mr. Pipestem: Okay. Yes, I’m going to instruct the witness not to answer on any matters deemed
   irrelevant by the Court. I’m also going to instruct the witness not to answer any questions that
   would violate the attorney-client privilege or any other privilege, including the common interest
   privilege with the United States. What I would recommend is that if you want to ask each question
   because I may have objections to the question based on form, the government may have objections
   based on the question for other reasons. But if we need to get that on the record and you want do
   that, certainly we’re glad to do that.

   Q: Okay, thank you, Counsel. To me I think it was just important to understand that I had intended
   to ask this witness as the chairman of the Osage Minerals Council and as someone who this
   morning I was able to demonstrate was familiar with the processes of the Osage Minerals Council
   from 2010 forward, I was planned ask him a series of questions relevant to that timeframe, but
   we’ve all agreed that I’m not going to get any answers today. And so I appreciate, Counsel, your
   statement, and I understand that if you have additional objections you’ll make them. But again I’ll
   just say for the record I reserve my rights relative to all the instructions that stopped my inquiry

                                                     5
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 10 of 30




    from anything that happened prior to November 21, 2014. With that, let’s set sail on this next
    section.

    Tr. 151:15-20

    Q: Did you have a conversation with Raymond Redcorn or anybody else from the principal chief’s
    office about this letter?

    Mr. Pipestem: Objection. I’m going to instruct the witness not to answer on the basis of privilege,
    relevance.

    Tr. 199:9-200:3

    Q: One thing I wanted to say before we proceeded to this section is that I have spoken to Mr.
    Pipestem about an issue that he and I have been talking about throughout the day, which is I have
    a series of questions that relate to leases and sandy soil permits and waivers that cover a variety of
    periods of time, including a period of time before November 21, 2014. Mr. Pipestem has advised
    me that if I were to ask any questions about those subject matters prior to November 21, 2014, he
    would instruct the witness not to answer those questions for the reasons that he has stated
    previously on the record today. I have told him that I don’t agree with that, that I object to it, and
    I reserve my rights relative to it. But to save us the gymnastics of having that fight on the record,
    I will agree to proceed on a period of time that is post November 21, 2014 so as to avoid a case-
    by-case instruction while reserving all my rights. Mr. Pipestem, anything you want to add to that?

    Mr. Pipestem: No.

       II.     OBJECTIONS ON PRIVILEGE GROUNDS

    Tr. 88:11-19

    Q: Let me ask this question. You said that you were – you had a directive. What was the directive
    that you discussed with members of the Osage Minerals Council?

    Mr. Pipestem: Objection. To the extent that it involves privileged communications between
    Minerals Council members, possibly and likely with legal counsel present, I’m instructing the
    witness not to answer the question.

    Tr. 92:21-93:5

    Q: All right. Did you have any conversations with other members of the Osage Minerals Council
    on that subject matter after December 1, 2014?

    A: Not without being our —

    Mr. Pipestem: Objection. I’m instructing the witness not to answer that question to the extent
    that legal counsel may have been present or there may have been discussion of legal strategy in
    that conversation between Minerals Counsel. So on that basis, I’m instructing the witness not to
    answer to preserve privilege.

                                                      6
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 11 of 30




    Tr. 140:18-141:1

    Q: Did you have discussions with other members of the Osage Minerals Council in the 2013-2014
    period as to whether or not there was indeed a minerals element to the construction project that
    Osage Wind was building on the 8400 acres?

    Mr. Pipestem: Objection. I’m instructing the witness not to answer the question on the basis of
    relevance as determined by the Court and because of privilege.

    Tr. 151:15-20

    Q: Did you have a conversation with Raymond Redcorn or anybody else from the principal chief’s
    office about this letter?

    Mr. Pipestem: Objection. I’m going to instruct the witness not to answer on the basis of privilege,
    relevance.

    Tr. 160:19-161:5

    Q: All right. You see that you write back and you say we received your letter, and then you say
    “The Osage Minerals Council is not interested in meeting with representatives of Enel at this time.”
    Do you see that?

    A: Yes.

    Q: Why not?

    A: I take direction—

    Mr. Pipestem: Objection. The basis for that is subject to attorney-client privilege.
    Communications between attorney and the client, the Minerals Council at the time, went into
    litigation strategy. So I’m instructing the witness not to answer the question.

    Tr. 162:3-12

    Q: All right. Independent of your counsel without regard to anything your counsel may have said
    to you, if that’s possible, did you personally decide that this was not a good time to have a
    conversation with the folks at Enel?

    Mr. Pipestem: Objection. That is a—the Chairman Everett Waller serves as the chairman of the
    Osage Minerals Council, so his thoughts and deliberations are subject to – this is all in preparation
    for litigation, so I’m instructing the witness not to answer.

    Tr. 162:18-163:3

    Q: Independent of your counsel and in your personal capacity, did you have a reaction to whether
    or not this was a good time to be speaking to Enel?



                                                     7
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 12 of 30




    Mr. Pipestem: Objection. For the reasons I stated before this is subject to privilege, and so I’m
    instructing the witness not to answer the question.

    Q: Did you have any thoughts independent of your counsel?

    Mr. Pipestem: Objection for the same reasons I stated.

    Tr. 164:16-165:8

    Q: Anyway, since I can’t ask you about your personal opinions that you derived from your own
    thinking and not your lawyer’s, let me move on to something else. You say in the next sentence,
    “In addition, your letter was addressed to Chief Geoffrey Standing Bear and Assistant Chief
    Raymond Redcorn. Any future correspondence regarding proposed wind energy projects in Osage
    County should be directed to Osage Minerals Council only.” Why did you tell them that?

    A: I’m in—

    Mr. Pipestem: Objection. I’m instructing the witness not to answer the question. This document
    was written and signed by Chairman Waller in his capacity as chairman of the Osage Minerals
    Council. The basis for this communication is subject to a deliberative privilege and the discussion
    among Minerals Council members, so I’m instructing him not to answer question.

    Tr. 167:7-20

    Q: I asked you pretty simply, Mr. Waller, why you had told him that any future correspondence
    regarding the proposed wind energy projects in Osage County should be directed to the Osage
    Minerals Council only, asking why you told them that. I’m going to ask you that again, except I
    think I’m going to draw an objection you’re not allowed to answer that question. Is that right,
    Counsel?

    Mr. Pipestem: That’s correct for the reasons I stated before.

    Mr. McCormack: The reason is because you think that’s privilege, correct?

    Mr. Pipestem: Yes, the deliberation that went into this letter, it’s privilege. Yes, it is.

    Tr. 168:23-169:6

    Q: Well, at this time the Osage Minerals Council was not in the case, correct?

    Mr. Pipestem: Objection. Calls for a legal conclusion. And I’m going to instruct the witness not
    to answer the question. Relations between the United States as trustee and the Minerals Council
    as the trust beneficiary of the Osage Nation when it comes to the Osage Mineral Estate are
    privileged. So the state of the Osage Minerals Council’s place in this is—

    Tr. 169:19-170:9

    Q: All right. Why did you advise Enel that they should only deal with the Osage Minerals Council
    relative to the subject matter on a go-forward basis?
                                                      8
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 13 of 30




    Mr. Pipestem: Objection. I’m instructing the witness not to answer because that question gets to
    matters of privilege as counsel – as attorney-client and deliberative privilege. I’m instructing him
    not to answer.

    Q: Did you speak to your counsel, yes or no, on the subject matter of whether or not Enel should
    communicate only with the Osage Minerals Council on a go-forward basis relative to the wind
    farm?

    Mr. Pipestem: Objection. You’re asking him specifically a question about what he
    communicated with legal counsel, so I’m instructing him not to answer the question.

    Tr. 179:7-15

    Q: All right. And what do you recall Mr. Cheshewalla saying to you either at this Osage Minerals
    Council meeting or at any other time with regard the prospect of potentially addressing the
    consequence of wind farms being here to stay?

    Mr. Pipestem: Objection. Those communications were part of deliberation between Minerals
    Council and legal counsel in the midst of litigation in federal court. I’m instructing the witness not
    to answer.

    Tr. 181:9-182:6

    Q: Okay. At any time after this, do you recall having a conversation with Mr. Cheshewalla or
    Mr. Redcorn on the issue of whether or not the Osage Minerals Council should consider options
    for renewable energy on a go-forward basis?

    Mr. Pipestem: Objection. That question calls for discussions that happened in the context of
    litigation, including the attorney-client privilege. I’m instructing the witness not to answer the
    question.

    Q: I’m not talking about anything having to do with Enel case. I’m talking specifically about
    whether at any point in time, Mr. Waller, you recall having a conversation with Mr. Cheshewalla
    or Mr. Redcorn with regard to the generalized topic of whether or not renewable energy should be
    something that the Osage Minerals Council should look into as a prospect for future consideration
    or development?

    Mr. Pipestem: Objection. I’m instructing the witness not to answer that question. It calls for
    issues associated directly with this litigation, so that’s covered by attorney-client privilege and
    deliberation of an elected body called the Osage Minerals Council.

    Tr. 183:11-184:1

    Q: Did you have a conversation at any time with Mr. Cheshewalla or Mr. Redcorn in this
    timeframe, 2015 or anytime thereafter, on the general subject matter of whether or not it made
    sense for the Osage Minerals Council to look into the prospect of renewable energy taking place
    somewhere on the Osage Mineral Estate?


                                                      9
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 14 of 30




    A: For any company, not just yours?

    Q: Yes, sir, especially not mine.

    A: No, you’re the one we were having to deal with thinking.

    Q: Understand, but the answer is yes, anytime?

    Mr. Pipestem: I’m instructing the witness not the answer to the extent that any answer involves
    communications related to Enel or any affiliated companies.

    Tr. 184:4-11

    Q: Okay. So you had conversations about the prospect of renewable energy in Osage County in
    executive session; is that right?

    A: I said that when I started talking.

    Q: What was the nature of those conversations?

    Mr. Pipestem: Objection. I’m instructing the witness not to answer about the deliberations with
    legal counsel.

    Tr. 186:17-187:14

    Q: Okay, with your councilmen. In the conversations that you had with Mr. Cheshewalla and Mr.
    Redcorn, did those take place after this meeting of 2015 or at any other time beyond this 2015
    meeting?

    Mr. Pipestem: Objection. You’re asking him to make statements about conversations that he just
    said were privileged as a part of executive session of the Osage Minerals Council.

    Q: Okay, you’re saying that if they had a conversation about the future of renewable power in
    Osage County in an executive session you’re going to instruct him not to answer whether it
    involved litigation or not, correct?

    Mr. Pipestem: In this circumstance that involves litigation, the future of wind energy, yes, is
    related to this lawsuit.

    Tr. 189:21-190:3

    Q: All right. “Councilman Yates states that he is firmly against the wind industry and he is against
    any kind of negotiating with them.” Do you see that?

    A: Yes, I did.

    Q: That was a position he consistently held?



                                                    10
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 15 of 30




    Mr. Pipestem: Objection. Calls for communications that were part of this litigation, and so I’m
    instructing the witness not to answer the question.

                                      CERTIFICATION OF CONFERENCE

            In accordance with Fed. R. Civ. P. 37(a)(1) and LCvR. 37.1, Defendants advise the Court

    that their counsel, Thomas McCormack, conferred in good faith with counsel for the OMC, Wilson

    Pipestem, via telephone on August 16, 2021, but has been unable to resolve these discovery issues.

    The Court’s involvement is therefore necessary to reach a resolution on the issues set forth herein.

                                       ARGUMENT AND AUTHORITIES

       I.      THE OMC IMPROPERLY INSTRUCTED CHAIRMAN WALLER NOT TO ANSWER
               QUESTIONS ON RELEVANCE GROUNDS

            Counsel for the OMC improperly instructed Chairman Waller not to answer any question

    concerning any events pre-dating the filing of this action—November 21, 2014—because in the

    view of the OMC “the Court has ruled that testimony irrelevant.” This position misinterprets both

    the Federal Rules and the Court’s orders.

            Except in the narrow set of circumstances specified in Fed. R. Civ. P. 30(c)(2), an objection

    to a deposition question is “noted on the record, but the examination still proceeds; the testimony

    is taken subject to any objection.” Fed. R. Civ. P. 30(c)(2). Accordingly, “[i]t is inappropriate to

    instruct a witness not to answer a question on the basis of relevance.” Resol. Tr. Corp. v. Dabney,

    73 F.3d 262, 266 (10th Cir. 1995); see also D.J. Simmons, Inc. v. Broaddus, No. CIV 99-1105

    JP/LFG, 2000 WL 36739814 at *8 (D.N.M. June 21, 2000) (“[I]t is improper for counsel to instruct

    a deponent not to answer except in the limited circumstances set forth in F.R.Civ.P. 30(b)(1); the

    fact that the testimony goes to arguably irrelevant matters is not one of those circumstances.”).

            Despite this clear law, counsel for the OMC instructed Chairman Waller to not answer

    deposition questions because they purportedly implicated events occurring before the

    commencement of this action, and are, in the OMC’s view, therefore irrelevant. Although Fed. R.

                                                     11
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 16 of 30




    Civ. P. 30(c)(2) allows counsel to instruct a witness not to answer a question “to enforce a

    limitation ordered by the court,” no such order bars the deposition questions that the OMC’s

    counsel instructed Chairman Waller not to answer. None of the Court’s prior decisions regarding

    certain affirmative defenses and discovery requests imposed a categorical bar on discovery

    concerning events prior to November 21, 2014. Instead, the Court addressed only the specific

    questions presented by the motions then before the Court:1

           The Court on January 11, 2021 (later amended on March 9, 2021) held that Osage Wind is

            precluded from asserting the equitable defenses of estoppel, laches, waiver, unclean hands,

            and in pari delicto. Dkt. # 219 at 11.

           On January 16, 2021, Magistrate Judge Jayne denied Osage Wind’s motions to compel

            certain interrogatories and document requests from both the United States and the OMC

            on the grounds that they sought discovery related to the dismissed affirmative defenses.

            Dkt. # 210.

           On May 21, 2021, the Court denied Osage Wind’s Partial Objections to Magistrate Judge

            Jayne’s decision (the “May 21 Order”). The Court made several rulings:

               o The Court determined that the permanent injunction test articulated in Davilla v.

                   Enable Midstream Partners, L.P., 913 F.3d 959 (10th Cir. 2019) is “prospective”

                   and that the Court was not persuaded that “it must consider the United States and

                   the OMC’s past conduct to determine the propriety of equitable relief.” Dkt. # 226

                   at 10.




    1
      Defendants’ currently have a Motion to Reconsider pending before the Court regarding certain
    of those decisions. Dkt. #229. But as explained in this motion, even if Defendants’ motion were
    to be denied, those decisions do not authorize the OMC’s instructions to Chairman Waller not to
    answer any questions regarding pre-suit conduct.
                                                     12
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 17 of 30




               o The Court affirmed Magistrate Judge Jayne’s decision denying Osage Wind’s

                  motions to compel certain document requests and interrogatories from the United

                  States and the OMC on grounds that they concerned pre-litigation conduct and were

                  therefore not relevant for a permanent injunction analysis under Davilla. Dkt # 226

                  at 10. 2 The documents requests at issue included, for example, requests for

                   “communications between and among the United States and the OMC and/or the

                  Osage Nation related to the [wind farm.]” Dkt. # 210 at 21.

           None of these decisions addressed deposition testimony or purported to authorize the

    OMC’s counsel to block any question on any subject matter so long as it concerned events prior

    to November 21, 2014.

           The OMC’s expansive reading of the Court’s decisions is incorrect and would foreclose

    relevant discovery. The Court concluded that the “measure of damages for the trespass claim

    included in the First Amended Complaint necessarily requires consideration of defendants’ alleged

    knowledge or bad faith” and whether “[d]efendants knew or should have known that they were

    required to comply with the express provisions of 25 C.F.R. § 211 or 25 C.F.R. § 214.” Dkt. # 171

    at 3 (internal quotation marks omitted). Understanding the OMC’s views and understanding of

    the scope of mining—generally and as specifically applied to the Project—and the related

    processes put in place to oversee and regulate all such mining in Osage County is at minimum

    relevant to whether third parties—specifically including, but not necessarily limited to—the

    Defendants “knew or should have known” that the excavation activities undertaken in the fall of

    2014 (or other, similar activities) constituted mining. The fact that the Tenth Circuit later



    2
      The Court did not suggest Davilla limited inquiry regarding other remedies, including damages,
    to prospective conduct occurring after filing of suit, and the case addresses only permanent
    injunctive relief. Davilla, 913 F.3d at 969-974.
                                                   13
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 18 of 30




    concluded that the Defendants’ activities did constitute mining does not establish that the

    Defendants should have known that the on-site excavation activities constituted mining.

           And in the May 21 Order, the Court noted that it did “not consider the potential relevance

    of the requested discovery to Osage Wind’s good faith in proceeding without a lease, as Osage

    Wind raised this argument for the first time in its reply in support of its Objection.” Dkt. #226 at

    n. 9 (emphasis added). The “requested discovery” there was not specific deposition testimony,

    and, in any event, the Court did not decide the discoverability of pre-litigation conduct entirely,

    and specifically not as to bad faith and the measure of damages. Discovery regarding Osage

    Wind’s good faith and the factual background from which Osage Wind’s lack of bad faith arose

    (including any lack of clarity about the scope of mining and the processes in place to obtain

    approvals for mining), including deposition testimony, is relevant to the remaining issues in this

    case. See Dkt. # 171 (“Thus, defendants’ alleged bad faith remains at issue in this lawsuit to the

    extent tied to Osage Wind’s alleged status as an ‘innocent trespasser.’”). But as evidenced by the

    below example, the OMC’s position completely foreclosed such vital discovery:

           Q: And that is in 2013 you understood that the BIA wasn’t sure whether or not there was
           a minerals component to what the wind farm was doing. Is that fair from your observations
           of what was going on at that time?

           Mr. Pipestem: Again, I’m going to instruct the witness not to answer. I object not only
           on the basis that’s what the Court has ordered that that information is not relevant to this
           case. So again, I’m instructing Chairman Waller not to answer the question.

           Q: And I’m going to make my record clear, too. I’m talking about my client’s good faith,
           and you have been doing and immense amount of discovery on that subject matter, and
           those would be in our regulatory person was inquired about everything that went back to
           2011 because that goes to my client’s good faith, and I’m entitled to inquire about my
           client’s good faith. I’m not doing anything about any alleged bad faith. I’m asking Mr.
           Waller, who was familiar with all the issues at the time, whether or not there was a struggle
           even within the BIA in 2013 as to whether or not mineral rights would be implicated by
           this wind farm. Is that a fair question?

           Mr. Pipestem: Objection. I’m instructing the witness not to answer for the reasons of
           irrelevance based on the Court’s order. Tr. 138:8-139:7.

                                                    14
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 19 of 30




    Given that the OMC would not allow any questions regarding Defendants’ good faith, see Tr.

    138:8-143:24, Defendants had no choice but to preserve their rights:

            Q: Just quickly, and I have spoken to counsel for the OMC in the break, and the next
            section of this deposition was intending to walk through relevant OMC minutes and events
            that led up to the dispute and then ultimately resulted in a lawsuit filed on November 21,
            2014, which is the lawsuit that we’re in currently. In light of the—in light of the position
            taken by counsel for the OMC that he is not going to allow any questions on these subject
            matters to be answered in the timeframe prior to November 21, 2014, I said that I would
            simply preserve my objection to that instruction and pick up on November 21, 2014, with
            a full reservation of rights, so that’s what I’m going to do. Counsel, I’m happy to have any
            additional statements you may wish to make on the record at this point.

            Mr. Pipestem: Okay. Yes, I’m going to instruct the witness not to answer on any matters
            deemed irrelevant by the Court. I’m also going to instruct the witness not to answer any
            questions that would violate the attorney-client privilege or any other privilege, including
            the common interest privilege with the United States. What I would recommend is that if
            you want to ask each question because I may have objections to the question based on
            form, the government may have objections based on the question for other reasons. But if
            we need to get that on the record and you want do that, certainly we’re glad to do that.

            Q: Okay, thank you, Counsel. To me I think it was just important to understand that I had
            intended to ask this witness as the chairman of the Osage Minerals Council and as someone
            who this morning I was able to demonstrate was familiar with the processes of the Osage
            Minerals Council from 2010 forward, I was planned ask him a series of questions relevant
            to that timeframe, but we’ve all agreed that I’m not going to get any answers today. And
            so I appreciate, Counsel, your statement, and I understand that if you have additional
            objections you’ll make them. But again I’ll just say for the record I reserve my rights
            relative to all the instructions that stopped my inquiry from anything that happened prior
            to November 21, 2014. Tr. 144:11-146:6.

            In addition, understanding what remedies the OMC has sought in other cases where alleged

    mining occurred without first obtaining a lease pursuant to 25 C.F.R. § 214, and the circumstances

    in which the OMC has granted waivers concerning that lease requirement, are important

    considerations in any equitable analysis. The May 21 Order notes that “in Davilla, the court

    emphasized the importance of ‘knowing the relative costs and benefits of [defendant] removing

    the pipeline, either as they pertain to these parties or the public at large.’” Id. at 8 (quoting Davilla,

    913 F.3d at 974). Testimony concerning remedies sought or waived by the OMC and the

    consequences thereof in analogous circumstances—both before and after November 21, 2014—is

                                                       15
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 20 of 30




    highly relevant to understanding these “relative costs and benefits.” Id. at 8; see also Davilla, 913

    F.3d at 973 (noting one factor under the Davilla test is whether “an injunction is necessary to

    prevent ‘irreparable harm’”). Moreover, testimony concerning the royalty rates and other terms

    under which the OMC has entered into such leases is relevant to the calculation of damages, as is

    whether there is a known and accepted methodology for valuing harms exactly like (or even similar

    to) that at issue here. Such matters are at issue in the parties’ expert reports and were the subject

    of deposition testimony by the parties’ experts. But despite the import of these topics, Defendants

    were informed by OMC counsel that Chairman Waller would not answer any questions regarding

    “leases and sandy soil permits and waivers” before November 21, 2014, and were forced to enter

    another objection on the record to preserve their rights:

           Q: One thing I wanted to say before we proceeded to this section is that I have spoken to
           Mr. Pipestem about an issue that he and I have been talking about throughout the day,
           which is I have a series of questions that relate to leases and sandy soil permits and waivers
           that cover a variety of periods of time, including a period of time before November 21,
           2014. Mr. Pipestem has advised me that if I were to ask any questions about those subject
           matters prior to November 21, 2014, he would instruct the witness not to answer those
           questions for the reasons that he has stated previously on the record today. I have told him
           that I don’t agree with that, that I object to it, and I reserve my rights relative to it. But to
           save us the gymnastics of having that fight on the record, I will agree to proceed on a period
           of time that is post November 21, 2014 so as to avoid a case-by-case instruction while
           reserving all my rights. Mr. Pipestem, anything you want to add to that?

           Mr. Pipestem: No. Tr. 199:9-200:3.

           It is important to note that while the OMC refused to allow Chairman Waller to answer

    questions regarding any activity that predates the Complaint (even though, as in most cases, almost

    everything relevant to this case happened prior to that date), and to that end, the OMC has

    repeatedly questioned Defendants’ witnesses regarding events and circumstances during that

    timeframe in an apparent attempt to demonstrate that Defendants acted as a “bad-faith” trespasser.3


    3
      See Deposition of Joan Heredia, relevant portions attached hereto as Exhibit B, at 44:13-16
    (Counsel for OMC: “So was there ever a project for Enel where the governmental authority said a
                                                      16
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 21 of 30




    Defendants did not object to these questions on relevance grounds or instruct the witness not to

    answer them. The OMC has also argued to the Court that such information is relevant. See, e.g.,

    Intervenor Plaintiff Osage Minerals Council’s Motion for Judgment on the Pleadings and Brief in

    Support Thereof, Dkt. # 204, at 4 (“Time and time again, this Court has reiterated that at this point

    in the proceedings, ‘the issue that’s really before the court, or will be before the court, is whether

    or not the trespasser here is innocent or is not, or is a bad faith trespasser[.]’”).

            In effect, the OMC’s position is that it can ask questions about whether Defendants acted

    in bad faith, but it is improper for Defendants to gather any rebuttal evidence. This is contrary to

    basic principles governing discovery. See, e.g., U.S. Fire Ins. Co. v. Bunge N. Am., Inc., No. 05-

    2192-JWL-DJW, 2007 WL 1531846, at *5 (D. Kan. May 25, 2007) (“By raising a defense, a party

    opens the door to the discovery concerning that defense.”) aff’d, 244 F.R.D. 638 (D. Kan. 2007);

    FrangranceNet.com, Inc. v. FragranceX.com, Inc., No. CV 06-22, 25 (JFB) (AKT) 2007 WL

    9710244 at *3 (E.D.N.Y. Aug. 28, 2007) (“Discovery is a two-way street. Therefore, if Defendant

    seeks Plaintiff’s corporate books and records, it is only fair that Defendant also be required to

    make its books and records available absent a compelling reason to the contrary.”) (internal

    citations omitted).



    lease or permit is necessary where the company disagreed and said we are not going to seek that
    permit?”); Deposition of Bill Moskaluk, relevant portions attached hereto as Exhibit C, at 157:23-
    158:1 (Counsel for OMC: “Do you recall whether the Bureau of Indian Affairs ever communicated
    to EGPNA that crushing minerals on the Osage Wind farm would require a lease or permit?”);
    Deposition of Craig Mazurowski, relevant portions attached hereto as Exhibit D, at 134:20-23
    (“Was it your understanding that mining on the Osage Wind farm project was acceptable so long
    as it was not transported away from the location where it was mined?”); Deposition of Aaron
    Weigel, relevant portions attached hereto as Exhibit E, at 69:9-12 (Counsel for OMC: When did
    you personally reach the conclusion that the construction activities and excavation . . . of the Osage
    mineral estate did not constitute mining?”); Deposition of Michael Storch, relevant portions
    attached as Exhibit F, at 132: 14-18 (Counsel for OMC: “[W]as there ever a point in time, at any
    point in this process, when you personally believed that perhaps a permit might be required or you
    weren’t sure whether a permit from the Osage Nation would be required?”).
                                                       17
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 22 of 30




              In the absence of any Court order limiting deposition testimony, OMC’s efforts to prevent

    pre-suit discovery relied on its unilateral determination that the testimony was not relevant. This

    is not a proper basis on which to prevent a witness from answering a deposition question. The

    case of CGC Holding Co. LLC v. Hutchens is instructive. No. 11-cv-01012-RBJ-KLM, 2016 WL

    11691829 (D. Colo. Apr. 28, 2016). Counsel for the defendants instructed a witness to not answer

    questions regarding an entity that had been disallowed as a defendant. Id. at *1. After holding

    that disallowance of a defendant in that action did not equate to an order imposing a limitation on

    discovery, the court ordered the deposition reopened because, as the court put it, “it has long been

    established that instructing a witness not to answer a deposition question on the grounds of

    relevance is simply not permitted.” Id. at *2. The same relief is warranted here.

        II.      THE OMC IMPROPERLY INSTRUCTED CHAIRMAN WALLER NOT TO ANSWER
                 QUESTIONS ON ATTORNEY-CLIENT PRIVILEGE GROUNDS

              OMC’s counsel improperly instructed Chairman Waller to not answer questions without

    having properly established that those questions called for testimony protected by the attorney-

    client privilege, including as to questions concerning basic facts (e.g., the who, what, when, where

    of communications) that could not possibly be privileged.

              An attorney may instruct a deponent not to answer when necessary to preserve a privilege,

    including the attorney-client privilege. Fed. R. Civ. P. 30(c)(2). Under federal common law,4 the

    attorney-client privilege arises where:

              (1) legal advice of any kind is sought; (2) from a professional legal advisor in his capacity
              as such; (3) the communications relating to that purpose; (4) made in confidence; (5) by
              the client; (6) are at his instance permanently protected; (7) from disclosure by himself or
              by the legal advisor; (8) unless the protection is waived.




    4
      This Court determined that “federal common law . . . governs the privilege issues presented” in
    this action. Dkt. # 210 at 8.
                                                       18
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 23 of 30




    Roe v. Cath. Health Initiatives Colo., 281 F.R.D. 632, 636 (D. Colo. 2012). The party seeking to

    invoke the attorney-client privilege bears the burden of establishing its applicability and the lack

    of waiver of any privilege. In re Foster, 188 F.3d 1259, 1264 (10th Cir. 1999). A party who

    claims privilege as a basis for withholding otherwise discoverable information must “describe the

    nature of the . . . communications . . . not . . . disclosed in a manner that, without revealing

    information itself privileged or protected, will enable other parties to assess the applicability of the

    privilege or protection.” Fed. R. Civ. P. 26(b)(5)(A).

           OMC’s counsel repeatedly invoked the attorney-client privilege and instructed Chairman

    Waller not to answer questions in the absence of any foundation showing that the answers to those

    questions implicated that privilege. Indeed, OMC’s counsel instructed Chairman Waller not to

    answer based merely on the hypothetical possibility that counsel may have been present during a

    meeting or conversation. See, e.g., Tr. at 88:15-19 (“Objection. To the extent that it involves

    privileged communications between Minerals Council members possibly and likely with legal

    counsel present, I’m instructing the witness not to answer the question.”); Tr. at 92:25-93:5

    (“Objection. I’m instructing the witness not to answer that question to the extent that legal counsel

    may have been present or there may have been discussion of legal strategy in that conversation

    between Minerals Counsel. So on that basis, I’m instructing the witness not to answer to preserve

    privilege.”) (emphasis added).

           Even if an attorney were present, which OMC’s counsel did not establish, “the mere fact

    that an attorney was involved in a communication does not automatically render the

    communication subject to the attorney-client privilege.” United States v. Johnston, 146 F.3d 785,

    794 (10th Cir. 1998) (internal quotations omitted) ; see also New Jersey v. Sprint Corp., 258 F.R.D.

    421, 444 (D. Kan. 2009) (re-opening deposition where defense counsel improperly instructed



                                                      19
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 24 of 30




    witness not to answer questions solely due to attorney’s presence at meeting in question). Further,

    by going beyond reminding Chairman Waller not to divulge privileged communications when he

    answered certain questions, and instead making blanket instructions not to answer, OMC’s counsel

    improperly curtailed discovery. “Blanket claims of attorney-client privilege or work-product

    protection do not satisfy the objecting party’s burden of proof.” Linnebur v. United Tel. Ass’n,

    No. 10-1379-RDR, 2012 WL 1183073, at *3 (D. Kan. Apr. 9, 2012); see generally Trujillo v.

    Town of Taos, No. Civ. 08-0661 ACT/RLP, 2009 WL 10700041 (D.N.M. Jan. 15, 2009) (holding

    that “blanket assertions of attorney-client privilege” based on the mere presence of the town’s

    attorney at executive sessions of the Town Council were “improper”). Absent any foundation

    showing that an attorney was present, or that the subject of the question implicated legal advice—

    yet still instructing Chairman Waller not to answer questions in their entirety—OMC’s counsel

    failed to meet its burden to invoke attorney-client privilege as a basis to stop deposition

    questioning.

           Moreover, throughout the deposition, OMC’s counsel instructed Chairman Waller not to

    answer questions that only sought underlying facts, which are not protected by attorney-client

    privilege. It is black-letter law that “the protection of the attorney-client privilege extends only to

    communications and not to facts.” Upjohn Co. v. United States, 449 U.S. 383, 395 (1981)

    (emphasis in original). Importantly, “the subject matter of meetings with an attorney, the persons

    present, the location of meetings, or the persons arranging meetings are not protected by attorney-

    client privilege.” Sprint Corp., 258 F.R.D. at 444; see also In re CCA Recordings 2255 Litig. v.

    United States, 337 F.R.D. 310, 326 (D. Kan. 2020) (holding “general topics of attorney-client

    discussions or ultimate legal conclusions of counsel” are not subject to attorney-client privilege).

    Here, much of the information sought by Defendants’ counsel and barred by OMC’s counsel was



                                                      20
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 25 of 30




    unambiguously of similar factual nature, such as whether certain meetings occurred or particular

    topics were discussed. See, e.g., Tr. 92:21-23 (“Q: All right. Did you have any conversations

    with other members of the Osage Minerals Council on that subject matter after December 1,

    2014?”); Tr. 181:9-13 (“Q: Okay. At any time after this, do you recall having a conversation with

    Mr. Cheshewalla or Mr. Redcorn on the issue of whether or not the Osage Minerals Council should

    consider options for renewable energy on a go-forward basis?”). These factual inquiries do not

    necessitate that a witness divulge legal advice, and therefore it was improper to instruct Chairman

    Waller not to answer them. See Strand v. Usana Health Sciences, Inc., No. 2:17-cv-00925-HCN-

    JCB, 2021 WL 3055608, at *5 (D. Utah July 20, 2021) (allowing re-deposition by written

    questions because, “[g]iven the well-established rule that the privilege protects communications

    rather than historical facts or events . . . the court [found] [Defendant’s] invocation of privilege

    during the depositions improper”).

           Indeed, denying Defendants’ counsel answers to basic fact questions is one reason why the

    OMC could not establish the foundation necessary to show that the questioning of Chairman

    Waller implicated privileged communications. To establish that communications implicate legal

    advice, “[a] witness is required to answer questions relevant to the existence, extent, or waiver of

    the privilege, such as who made a communication, to whom it has been disclosed, and its general

    subject matter.” Sprint Corp., 258 F.R.D. at 444; Hinsdale v. City of Liberal, Kan., 961 F. Supp.

    1490, 1494 (D. Kan.) (granting motion to compel discovery because “the party seeking to assert

    the privilege must show that the particular communication was part of a request for advice or part

    of the advice”), aff’d, 981 F. Supp. 1378 (D. Kan. 1997). By preventing Chairman Waller from

    answering such questions, the OMC’s counsel made it impossible to demonstrate that any of the

    communications at issue were protected by the attorney-client privilege (if any were).



                                                    21
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 26 of 30




        III.      THE OMC IMPROPERLY INSTRUCTED CHAIRMAN WALLER NOT TO ANSWER
                  QUESTIONS ON DELIBERATIVE PROCESS PRIVILEGE GROUNDS

               None of OMC’s counsel’s invocations of deliberative process privilege were a permissible

    basis on which to instruct Chairman Waller not to answer deposition questions. The deliberative

    process privilege protects “[a]dvisory opinions, recommendations, and deliberations that reflect

    how government decisions are made.” 5 Stewart v. Dep’t of Interior, 554 F.3d 1236, 1239 (10th

    Cir. 2009). To qualify for protection under the deliberative process privilege, the party seeking to

    invoke the privilege “bears the burden of proving that the document at issue is both predecisional

    and deliberative.” Cherokee Nation v. Salazar, 986 F. Supp. 2d 1239, 1245 (N.D. Okla. 2013). A

    document is predecisional if it is “prepared in order to assist an agency decisionmaker in arriving

    at his decision.” Trentadue v. Integrity Comm., 501 F.3d 1215, 1231 (10th Cir. 2007). The

    deliberative process privilege is construed narrowly, and the government has the burden of

    demonstrating “precise and certain reasons for preserving confidentiality of the materials at issue.”

    Ctr. for Biological Diversity v. Norton, 336 F. Supp. 2d 1155, 1159 (D.N.M. 2004). Even when

    the deliberative process privilege is properly asserted, it is not absolute; the court must determine

    whether the need for the evidence overrides the government’s need to maintain confidentiality of

    the documents. Id.

               The OMC’s counsel repeatedly instructed Chairman Waller not to answer questions on

    deliberative process grounds, without adequate foundation that the communications at issue were

    predecisional and deliberative. For example:



    5
      It is unclear to what extent, if at all, the OMC intended to assert “executive privilege” as a
    separate and independent grounds for instructing Chairman Waller not to answer certain questions.
    To the extent the OMC purports to assert such a privilege independently from deliberative process
    privilege, Defendants incorporate by reference their arguments explaining why the OMC cannot
    invoke such privilege from Defendants’ First Motion to Compel Against the Osage Minerals
    Council, Dkt. # 179 at 18-24.
                                                      22
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 27 of 30




           Q: All right. And what do you recall Mr. Cheshewalla saying to you either at this [August
           19, 2015] Osage Minerals Council meeting or at any other time with regard the prospect
           of potentially addressing the consequence of wind farms being here to stay?

           Mr. Pipestem: Objection. Those communications were part of deliberation between
           Minerals Council and legal counsel in the midst of litigation in federal court. I’m
           instructing the witness not to answer. Tr. 179:7-15.

           The OMC’s counsel did not assert that the communications at issue regarding wind energy

    in Osage County influenced any particular decision that the OMC made. Nor could he. There was

    no foundation in the record even suggesting as much. But even where the government has alleged

    a specific decision arose from certain communications, this has been found insufficient to establish

    the predecisional prong of the deliberative-process test. See Cherokee Nation, 986 F. Supp. 2d at

    1246 (finding that the government did not meet its burden to show emails containing a rough draft

    briefing paper were predecisional where it was possible that the decision had already been made,

    but the format and wording were being revised); MacNamara v. City of New York, No. 04 Civ.

    9612(KMK)(JCF) 2007 WL 755401, at *11 (S.D.N.Y. Mar. 14, 2007) (allowing deposition

    questions over invocation of deliberative privilege because “the deliberative process privilege does

    not apply to evaluations of actions already taken unless those evaluations are pre-decisional”),

    adhered to on reconsideration, 2007 WL 3196295 (S.D.N.Y. Oct. 30, 2007). To allow objections

    such as those asserted by the OMC’s counsel here would be to expand the deliberative process

    privilege to bar discovery of nearly every statement made by a member of a deliberative body at

    any time.

           Moreover, the OMC’s counsel improperly invoked deliberative process privilege to

    instruct Chairman Waller not to answer even basic factual questions, the answers to which would

    not reveal any purportedly privileged information. See S.E.C. v. Kovzan, No. 11-2017-JWL, 2013

    WL 647300 (D. Kan. Feb. 21, 2013) (overruling SEC’s deliberative process objections where SEC

    failed to define or limit their scope, and where defendant’s requests on their face did not seek

                                                    23
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 28 of 30




    government deliberations). For example, the OMC’s counsel instructed Chairman Waller not to

    answer questions asking whether a conversation concerning a particular subject matter had ever

    occurred:

           Q: I’m not talking about anything having to do with Enel case. I’m talking specifically
           about whether at any point in time, Mr. Waller, you recall having a conversation with Mr.
           Cheshewalla or Mr. Redcorn with regard to the generalized topic of whether or not
           renewable energy should be something that the Osage Minerals Council should look into
           as a prospect for future consideration or development?

           Mr. Pipestem: Objection. I’m instructing the witness not to answer that question. It calls
           for issues associated directly with this litigation, so that’s covered by attorney-client
           privilege and deliberation of an elected body. Tr. 181:18-182:6.

    It is not proper to instruct a witness not to answer such factual questions on deliberative-process

    grounds (or otherwise). See, e.g., Saunders v. City of Chicago, No. 12 C 9158, 2015 WL 4765424,

    at *19 (N.D. Ill. Aug. 12, 2015) (“To the extent that [the deponent] is asked only to reveal factual

    information from the reinvestigation or about his own knowledge of factual information, he may

    not invoke the deliberative process privilege.”).

           Therefore, because the OMC’s counsel made no showing of the necessary elements to

    invoke deliberative process privilege, the Court should re-open the deposition and order the

    witness be allowed to answer in accordance with the Court’s opinion.

                                   CONCLUSION AND REQUESTED RELIEF

           For the reasons explained above, Defendants respectfully ask the Court to (i) compel the

    OMC to allow for a deposition of Everett Waller for a period of three hours at a date later to be

    determined by the parties, (ii) direct the OMC’s counsel not to give instructions not to answer

    questions on the basis that those questions allegedly are irrelevant or concern conduct pre-dating

    the filing of the Complaint on November 21, 2014, and (iii) direct the OMC’s counsel not to give

    instructions not to answer on the grounds of any privilege without substantiating that there is a

    proper basis for such instruction.

                                                    24
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 29 of 30




                                       Respectfully submitted,

                                       /s/ Ryan A. Ray
                                       Ryan A. Ray, OBA # 22281
                                       NORMAN WOHLGEMUTH, LLP
                                       3200 Mid-Continent Tower
                                       401 South Boston Avenue
                                       Tulsa, OK 74103
                                       918-583-7571
                                       918-584-7846 (facsimile)

                                       -and-

                                       Lynn H. Slade, pro hac vice
                                       Sarah M. Stevenson, pro hac vice
                                       Dominic A. Martinez, pro hac vice
                                       MODRALL, SPERLING, ROEHL, HARRIS
                                       & SISK, P.A.
                                       Post Office Box 2168
                                       Albuquerque, NM 87103-2168
                                       505-848-1800
                                       505-848-9710 (facsimile)

                                       Thomas J. McCormack, pro hac vice
                                       Robert Kirby, pro hac vice
                                       NORTON ROSE FULBRIGHT US LLP
                                       1301 Avenue of the Americas
                                       New York, NY 10019
                                       212-318-3000
                                       212-318-3400 (facsimile)

                                       Of Counsel:
                                       Robin D. Ball (Los Angeles Office), pro hac vice
                                       Robert D. Comer (Denver Office), pro hac vice
                                       NORTON ROSE FULBRIGHT US LLP

                                       ATTORNEYS FOR DEFENDANTS,
                                       OSAGE WIND, LLC, ENEL KANSAS, LLC
                                       AND ENEL GREEN POWER NORTH
                                       AMERICA, INC.




                                         25
Case 4:14-cv-00704-GKF-JFJ Document 263 Filed in USDC ND/OK on 08/19/21 Page 30 of 30




                                    CERTIFICATE OF SERVICE

            I hereby certify that on August 19, 2021, I electronically transmitted the attached Document
    to the Clerk of the Court using the ECF System for filing. Based on the electronic records currently
    on file, the Clerk of the Court will transmit a notice of Electronic Filing to the following ECF
    registrants:

    Cathryn D. McClanahan
    Nolan Fields IV
    Stuart P. Ashworth
    Mary Kathryn Nagle
    Wilson Kirk Pipestem
    Abi Laura Fain
    David McCullough
    Jeffrey S. Rasmussen
    The following non-ECF registrants have been served by email:

    Charles R. Babst, Jr.
    Attorney-Advisor
    United States Department of the Interior
    Office of the Solicitor
    Tulsa Field Solicitor Office
    7906 East 33rd Street
    Tulsa, OK 74145
    (918) 669-7730
    Charles.babst@sol.doi.gov
    Attorney for the United States of America


    /s/ Ryan A. Ray
    Ryan A. Ray




                                                    26
